Citation Nr: 0921383	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-17 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fractured right wrist, currently rated as 10 percent 
disabling

2.  Entitlement to an increased rating for hammertoes of the 
right foot, currently rated as zero percent disabling


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1965 until 
December 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.

The Board notes initially that some evidence of record 
relates to treatment for carpal tunnel syndrome.  That issue 
has been rated separately from residuals of a fractured right 
wrist and is not on appeal.  Thus the Board's discussion will 
focus on residuals of a fractured right wrist and will not 
address carpal tunnel syndrome.

The issue of hammertoes of the right foot is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

1.  Residuals of a service-connected right wrist injury, 
post-operative, are manifest by limitation of motion of the 
wrist, some pain and weakness.  Scarring is present.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
disabling for residuals of a right wrist fracture have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 
4.71a, 4.118 Diagnostic Codes 5215 (2008).




1`REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in November 2006 and May 2008 that fully 
addressed all notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the division of responsibility between VA and a 
claimant in developing an appeal.  Therefore, the Veteran was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, 
the claims were readjudicated with the issuance of a 
supplemental statement of the case in October 2008.  
Consequently, the Board finds that any timing deficiency has 
been appropriately cured and that such deficiency did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008). Service treatment records have been obtained. 
Records from the Veteran's private physician have also been 
obtained. Furthermore, the Veteran was afforded a VA 
examination in June 2007 in which the examiner was provided 
the c-file for review, took down the Veteran's history, 
performed a physical examination of the Veteran and reached a 
conclusion based on his examination.  The examination is 
found to be adequate.

After consideration, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case. No further assistance to the appellant with the 
development of evidence is required. 38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record.  
The Board has carefully considered such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also reviewed the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Right Wrist Fracture

The Board notes that separate evaluations may be assigned for 
separate periods of time based on the facts found. In other 
words, the evaluations may be "staged." Hart v. Mansfield, 21 
Vet. App. 505 (2007) (staged ratings are appropriate when the 
factual findings show distinct period where the service- 
connected disability exhibits symptoms that would warrant 
different ratings.); see also Fenderson v. West, 12 Vet. App. 
119, 126 (2001). A disability may require re-evaluation in 
accordance with changes in a veteran's condition. It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history. 38 C.F.R. § 4.1. Here, the 
disability has not significantly changed and a uniform 
evaluation is warranted.

The Veteran has appealed the assignment of a 10 percent 
evaluation for residuals of a right wrist fracture.  The 10 
percent evaluation contemplates periarticular pathology 
productive of painful motion.  38 C.F.R. § 4.59.  The 
evaluation also contemplates dorsiflexion less than 15 
degrees or palmar flexion in line with the forearm.  Part 4, 
Code 5215.

The appellant seeks a higher evaluation for residuals of a 
right wrist fracture, which in February 2007 was rated as 10 
percent disabling under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2008). Under that Diagnostic Code (DC), 
there is no schedular evaluation higher than 10 percent.  In 
determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
DC 5214 is used in rating ankylosis of the wrist. Pursuant to 
this diagnostic code, a 30 percent disability evaluation is 
contemplated for ankylosis of the minor wrist in any other 
position except favorable.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5214.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint. 38 C.F.R. § 4.59.

After a careful review of the evidence of record, the Board 
finds that the Veteran's residuals of a right wrist fracture 
do not warrant an evaluation in excess of 10 percent. As 
noted above, a 10 percent rating is the maximum for 
limitation of motion of the wrist under DC 5215. Therefore, 
the Board must consider whether the Veteran's wrist 
disability warrants an increase under another diagnostic 
code.  For a higher evaluation under DC 5214, there must be 
ankylosis of the wrist in any other position except 
favorable. The evidence is silent as to a diagnosis of 
ankylosis and the fact that the Veteran has substantial range 
of motion in his wrist, as discussed below, tends to 
establish that he does not have ankylosis.  As such, there is 
no basis for the award of an evaluation in excess of the 
currently assigned 10 percent for residuals of a right wrist 
fracture.  The Board also notes that there is no basis for a 
separate award based upon impairment of pronation or 
supination.  The information from Dr. I clearly establishes 
that pronation and supination are each within normal limits.

The Board accepts that the appellant has functional 
impairment, pain, and pain on motion. See DeLuca. In a 
January 2007 VA examination, the Veteran reported that wrist 
pain interfered with his daily activities, especially 
repetitive grabbing and holding on to things.  In a June 2007 
VA examination, the Veteran stated that he avoided activities 
which require prolonged reaching, grasping or use of his 
right hand.  He further stated that he was able to complete 
all routine daily living activities, but that he has 
increased pain in activities that require repetitive use of 
the right hand.  Additionally, in May 2007 he indicated that 
he suffers from weakness and instability of the right wrist.  
In a July 2008 evaluation by a private physician, Dr. R.I., 
it was noted that the Veteran had decreased strength, 
coordination, range of motion functional status, and 
increased pain impeding functional use.

In an August 2008 VA examination, volar flexion was from zero 
to 60 degrees with pain and dorsiflexion was from zero to 70 
degrees with pain.  Radial deviation was from zero to 20 
degrees and ulnar deviation was from zero to 45 degrees, each 
with pain.  The only additional limitation following 
repetitive use was increased pain without further loss of 
motion.  There was no incoordination, fatigue, weakness or 
lack of endurance.

While the Board finds the Veteran's own reports of 
symptomatology to be credible, neither the lay nor medical 
evidence reflects the functional equivalent of symptoms 
required for a higher evaluation.  It is important to note 
that 10 percent is the maximum evaluation for limitation of 
motion regardless of the degree of functional impairment.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  

The Board notes that the Veteran has some scarring from 
surgery of the right wrist.  As such, the Board has 
considered the applicability of 38 C.F.R. § 4.118, Diagnostic 
Code 7801.  Under that Code, a rating of 20 percent is 
warranted where a scar, other than to the head, face or neck, 
is deep or causes limited motion and exceeds six square 
inches.  In this case, a January 2007 VA examination revealed 
no limitation of function as a result of the Veteran's right 
wrist scar and that the scar was nontender.  Based upon the 
lay and medical evidence, the Board concludes that the scar 
is not painful or unstable.  See DCs 7804, 7803.  
Furthermore, there is no indication that the scar measures 
144 square inches. See  DC 7802.  Accordingly, a separate 
evaluation is not warranted

The Board finds that the appellant is competent to report 
that his disability is worse. However, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that the 
currently assigned evaluation of 10 percent disabling for 
residuals of a right wrist fracture is appropriate.

When the claim commenced, the appellant asserted hat he was 
worse and the AOJ agreed, assigning a 10 percent evaluation.  
However, to the extent that he asserts that he is more 
disabled than the current evaluation, the Board concludes 
that the preponderance of the evidence, to include 
consideration of the lay evidence, is against the claim and 
there is no doubt to be resolved.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.


ORDER

An increased evaluation for residuals of a right wrist 
fracture is denied.


REMAND

The appellant seeks a higher evaluation for hammertoes of the 
right foot for which the Veteran was assigned a zero percent 
rating in October 1980 under 38 C.F.R. § 4.17a, Diagnostic 
Code 5282 (2008).  

The VCAA, discussed above, requires that an examination be 
provided where VA determines it is necessary to decide the 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2005). In this vein, the Court held in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), that in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination where the medical 
evidence of record is insufficient for VA to make a decision 
on the claim.

After examining the record, the Board concludes that further 
assistance to the Veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.   

In this case, the Veteran was afforded VA examinations in 
January and June 2007, both of which indicated a diagnosis of 
hammertoe of toes two through five.  The record also 
indicates that in March 1979, the Veteran underwent a 
proximal phalanx diaphysectomy of toes two, three and four.  
The Rating Schedule recognizes actually painful, unstable or 
malaligned joints, due to healed injury, is entitled to at 
least the minimum compensable rating for the joint. 38 C.F.R. 
§ 4.59.

In this case, the Veteran reported in January and June 2007 
VA examinations that he had pain in the affected hammertoes 
which was aggravated by prolonged walking or standing.  The 
January 2007 VA examiner diagnosed the Veteran with chronic 
pain associate with the affected hammertoes.  
 
In June 2007 the examiner described the Veteran's hammertoes 
as mild and noted that the Veteran walked freely and briskly 
without an antalgic gate.  The Veteran wore off the shelf 
shoes, used no cane brace, splint, orthotic plantar arch 
support or similar device.  Furthermore, the Veteran had no 
apparent pain, weakness, fatigability, or loss of 
coordination during range of motion exercises.

The Board finds that an additional VA examination is 
necessary to determine the specific issue of whether pain in 
the joints of the second through fifth toes is objectively 
manifest.

Accordingly, the case is REMANDED for the following action:

The Veteran should undergo VA examination 
to determine if reported symptoms of pain 
in the second through fifth toes of the 
right food are objectively manifest.  The 
VA examiner should also determine if any 
of the hammertoes are unstable or 
malaligned and whether these disabilities 
are due to hammertoe.  It is requested 
that reasoning be afforded in support of 
any opinion provided.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


